289 N.W.2d 478 (1979)
STATE of Minnesota, Respondent,
v.
Raymond Wesley HART, Jr., Appellant.
No. 49392.
Supreme Court of Minnesota.
November 30, 1979.
C. Paul Jones, Public Defender, and J. Christopher Cuneo, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., Thomas L. Fabel, Deputy Atty. Gen., and Richard D. Hodsdon, Sp. Asst. Atty. Gen., St. Paul, Sonya C. Steven, County Atty., Grand Rapids, Kent E. Nyberg, Bovey City Atty., Grand Rapids, for respondent.
Heard before PETERSON, TODD, and YETKA, JJ., and considered and decided by the court en banc.
TODD, Justice.
Raymond Wesley Hart, Jr. was operating his motorcycle in Bovey, Minnesota, in such a manner as to cause police pursuit. In the ensuing chase, Hart lost control of his motorcycle and was rendered unconscious. He was taken to the hospital where a blood sample was taken at the direction of police officers. He was subsequently convicted of driving with a blood alcohol content in excess of .10 percent based on the test results of the blood sample. His conviction was affirmed by a district court panel, and we granted discretionary review. We affirm.
The issues raised by this appeal are substantially the same as those presented in State Department of Public Safety v. Wiehle, 287 N.W.2d 416 (Minn.1979), filed herewith. The only factual difference is that Hart was charged with a misdemeanor, whereas Wiehle was contesting a license revocation proceeding under the Minnesota implied consent law. However, in Wiehle we decided the issues presented as applying to both misdemeanors and implied consent proceedings because of the evidence-gathering nature of the implied consent law. Therefore, based on the rationale of Wiehle, we affirm the conviction of Hart.
Affirmed.